United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-4010
                                   ___________

Lamont Bounds,                          *
                                        *
             Appellant,                 *
                                        *     Appeal from the United States
      v.                                *     District Court for the
                                        *     Eastern District of Missouri.
Paul K. Delo,                           *
                                        *
             Appellee.                  *
                                   ___________

                               Submitted: June 9, 1998

                                   Filed: August 21, 1998
                                   ___________

Before WOLLMAN and MURPHY, Circuit Judges, and KYLE,1 District Judge.
                         ___________

WOLLMAN, Circuit Judge.

      Lamont Bounds appeals from the district court’s2 denial of his petition for writ
of habeas corpus pursuant to 28 U.S.C. § 2254. We affirm.




      1
        The HONORABLE RICHARD H. KYLE, United States District Judge for the
District of Minnesota, sitting by designation.
      2
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
                                           I.

        The following facts are drawn primarily from the decision of the Missouri Court
of Appeals in State v. Bounds, 857 S.W.2d 474, 475 (Mo. Ct. App. 1993). In 1990,
Bounds was involved in a romantic relationship with a woman named Cynthia Jones.
Jones was also involved in an “off and on relationship” with Robert Jackson and was
the mother of Jackson’s child. In February, Jackson began to suspect that Bounds had
been making threatening telephone calls to his home. Because of this suspicion,
Jackson and a friend named Alphonso Smith called Bounds and asked him to stop
making threatening calls. During this conversation, Bounds threatened to kill Jackson
and Jackson’s child. A few days later, on February 15, 1990, Bounds issued a similar
threat.

        Later that evening, Jackson and a friend, Keith Miller, were installing stereo
speakers in Jackson’s car in a parking lot near Jackson’s home. After Jackson and
Miller had been working on the speakers for approximately fifteen minutes, Bounds
entered the parking lot on foot and approached Jackson’s vehicle with his hands
concealed in his pockets. Jackson recognized Bounds and began to run away. Miller
ran in a different direction. As he was fleeing, Jackson heard a series of gunshots. He
continued to run for some distance and eventually returned to his home. A short while
later, Jackson returned to the parking lot and found Miller dead of a gunshot wound to
the back. Jackson later identified Bounds in a photo lineup.

       Three of Cynthia Jones’s cousins testified that Jones brought a revolver to their
home shortly after the shooting. While at her cousins’ home, Jones received a
telephone call from Bounds. Jones’s cousins refused to allow Bounds to speak to
Jones, however, and hung up the phone. Jones then left the house with the revolver still
in her possession. It was established that the lethal shot had come from a .38 caliber
revolver, but the weapon itself was never recovered.


                                          -2-
      Following a jury trial, Bounds was convicted of first degree murder and armed
criminal action. He was sentenced to life imprisonment on the murder count and to a
consecutive term of fifteen years on the armed criminal action court. Bounds then
moved for and was denied state postconviction relief pursuant to Mo.S.Ct.R. 29.15.
The Missouri Court of Appeals affirmed Bounds’s convictions and the denial of his
motion for postconviction relief. See Bounds, 857 S.W.2d at 477.

        Bounds then filed a petition for writ of habeas corpus, alleging various grounds
for relief. The district court denied his petition, but issued a certificate of appealability
with respect to certain issues. See 28 U.S.C. § 2253. On appeal, Bounds alleges that:
(1) the evidence was insufficient to support his conviction; (2) he was denied due
process as the result of evidentiary errors made by the trial court; and (3) his trial
counsel was ineffective.

                                             II.

      In determining whether to grant habeas relief, we review the district court’s
conclusions of law de novo and its findings of fact for clear error. See Knox v. State
of Iowa, 131 F.3d 1278, 1280-81 (8th Cir. 1997). State court findings of fact are
generally presumed correct under 28 U.S.C. § 2254(d) (1994).3 See id. at 1281. In
addition, the Supreme Court has recognized that “it is not the province of a federal
habeas court to reexamine state-court determinations on state-law questions.” Estelle


       3
        The standards under which federal habeas courts review state court
determinations of fact were altered by the enactment of the Antiterrorism and Effective
Death Penalty Act (AEDPA) of 1996, Pub.L. No. 104-132, 110 Stat. 1214, 1218-21
(April 24, 1996). These changes, however, do not apply retroactively to cases filed
prior to the AEDPA’s effective date, as was Bounds’s. See Lindh v. Murphy, 117 S.
Ct. 2059, 2068 (1997); Tiedeman v Benson, 122 F.3d 518, 521 (8th Cir. 1997);
Henderson v. Norris, 118 F.3d 1283, 1288 n.2 (8th Cir. 1997), cert. denied, 118 S. Ct.
1081 (1998); Carter v. Hopkins, No. 97-3493, slip. op. at 5 n.6 (8th Cir. August 11,
1998).

                                            -3-
v. McGuire, 502 U.S. 62, 67-68 (1991). Instead, our review “is limited to deciding
whether a conviction violated the Constitution, laws, or treaties of the United States.”
Id. at 68; see also 28 U.S.C. § 2241. Determinations of state law made by the Missouri
Court of Appeals are binding. See Crump v. Caspari, 116 F.3d 326, 327 (8th Cir.
1997).

                                            A.

       Bounds first asserts that the state’s evidence was insufficient to sustain his
convictions. The Due Process Clause prohibits the conviction of an accused “except
upon proof beyond a reasonable doubt of every fact necessary to constitute the crime
with which he is charged.” In re Winship, 397 U.S. 358, 364 (1970); see also United
States v. Wright, 119 F.3d 630, 633 (8th Cir. 1997); Neal v. Acevedo, 114 F.3d 803,
807 (8th Cir. 1997). Thus, in reviewing the sufficiency of the evidence to support a
guilty verdict, our task is to determine “whether, after viewing the evidence in the light
most favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443
U.S. 307, 319 (1979); see also United States v. Bass, 121 F.3d 1218, 1220 (8th Cir.
1997).

       The elements of state law crimes are defined by state law. See Flieger v. Delo,
16 F.3d 878, 883 (8th Cir. 1994). Under Missouri law, “[a] person commits the crime
of murder in the first degree if he knowingly causes the death of another person after
deliberation upon the matter.” Mo. Rev. Stat. § 565.020.1.4 In addition, the Missouri
Code provides that “any person who commits any felony under the laws of this state



      4
        Under Mo. Rev. Stat. § 562.016.3, “[a] person ‘acts knowingly’ . . . [w]ith
respect to a result of his conduct when he is aware that his conduct is practically certain
to cause that result.” Deliberation is defined as “cool reflection for any length of time
no matter how brief.” Mo. Rev. Stat. § 565.002(3).

                                           -4-
by, with, or through the use, assistance, or aid of a dangerous instrument or deadly
weapon is also guilty of the crime of armed criminal action.” Mo. Rev. Stat. §
571.015.1. The jury was properly instructed as to the elements of each offense.

        We conclude that the state introduced ample evidence of Bounds’s guilt.
Although no one witnessed the actual shooting and no weapon was ever recovered,
Jackson’s testimony established that Bounds had made prior threats, that Bounds was
at the scene of the murder, and that Jackson heard gunshots almost immediately after
he began to flee. Further testimony indicated that, shortly after the murder, Bounds’s
paramour was in possession of a weapon of the same general type as that used in the
shooting. Finally, no evidence indicated that anyone besides Bounds was present at the
scene of the crime. Although this evidence is largely circumstantial, it is not lacking
in probative force, for under Missouri law a jury may infer the elements of first degree
murder “from indirect evidence and the circumstances surrounding the murder.”
Flieger, 16 F.3d at 883. We therefore conclude that the evidence, when viewed in the
light most favorable to the prosecution, was sufficient to enable a rational trier of fact
to find the essential elements of the charged crimes beyond a reasonable doubt. See
Jackson, 443 U.S. at 319.

                                           B.

        Bounds next contends that a series of evidentiary errors committed by the trial
court deprived him of due process. Specifically, he argues that the trial court erred
when it: (1) allowed the state to impeach the credibility of Jones’s mother, who had
testified on Bounds’s behalf, by exposing the fact that her daughter had been indicted
for tampering with physical evidence in connection with the case; (2) allowed Bounds
to cross-examine Jackson regarding his relationship with Jones prior to the murder but
prohibited any inquiry about subsequent relations; and (3) allowed testimony that Jones
was in possession of a gun when she visited her cousins’ home on the night of the
murder.


                                           -5-
       Bounds’s contentions are, for the most part, invitations to reexamine evidentiary
rulings made by the trial court and affirmed by the Missouri Court of Appeals. Because
these issues involve questions of state law, we are not free to do so. See Estelle, 502
U.S. at 67-68. The only question for our review is whether the evidentiary rulings
constituted a constitutional violation. “A state court’s evidentiary rulings can form the
basis for federal habeas relief under the due process clause only when they were so
conspicuously prejudicial or of such magnitude as to fatally infect the trial and deprive
the defendant of due process.” Parker v. Bowersox, 94 F.3d 458, 460 (8th Cir. 1996),
cert. denied, 117 S. Ct. 1439 (1997); see also Crump, 116 F.3d at 327. The evidentiary
rulings complained of here fall far short of reaching such level, if indeed they were in
any respect erroneous. We therefore conclude that Bounds has failed to demonstrate
a due process violation.

                                           C.

       Bounds’s final argument is that his trial counsel’s failure to object to the
testimony of Jones’s cousins or to the state’s cross-examination of Jones’s mother
constituted ineffective assistance. To succeed on an ineffective assistance of counsel
claim, a petitioner must show that his attorney’s performance was deficient and that the
deficiency prejudiced his defense. See Strickland v. Washington, 466 U.S. 668, 687
(1984); Anderson v. Groose, 106 F.3d 242, 245 (8th Cir. 1997), cert. denied, 117 S.
Ct. 2488 (1997). Assuming that counsel should have objected to the now-challenged
testimony, we are satisfied that there is no reasonable probability that the result of the
trial would have been different had counsel successfully objected to the testimony.
Thus, Bounds has failed to establish that he was prejudiced by counsel’s alleged
deficient performance. See Strickland, 466 U.S. at 694.

       Bounds also contends that his counsel was ineffective because she failed to
advise him that he had the right to testify. The state postconviction court found to the



                                           -6-
contrary, however, and we see nothing in the record that would call that finding into
question. See 28 U.S.C. § 2254(d).

      The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -7-